Title: To Thomas Jefferson from Vergennes, 4 November 1786
From: Vergennes, Charles Gravier, Comte de
To: Jefferson, Thomas



fontainebleau le 4 Novembre 1786

J’ai fait expédier, Monsieur, comme vous l’avez demandé, un Passeport de franchise pour quelques parties de vins étrangers qui doivent vous arriver des Ports de Marseille, Livourne et Lisbonne, pour votre usage et la consommation de votre maison à Paris. J’y  ai fait comprendre le Clavecin qui vous vient de Londres, quoique cet objet de pur agrément, ne puisse pas être rangé dans la classe des articles usuels et de consommation. J’aurois desiré, Monsieur, pouvoir y faire employer aussi les harnois de fabrication angloise venant de Londres. Mais cet article est réputé Marchandise de contrebande, dont l’introduction dans le Royaume, au cas présent, ne peut pas être admise.
Quant aux presses à copier que vous attendez pareillement d’Angleterre, je vaïs en écrire à M. le Garde des Sceaux qui a la direction Générale de la Librairie, pour juger, si l’entrée de ces machines peut être autorisée sans inconvénient.
Dès que le passeport contenant les quatre autres articles cydessus, sera revêtu des formalités de règle en finance, j’aurai l’honneur de vous l’adresser.
J’ai celui d’être très parfaitement, Monsieur, Votre très humble et très obeissant Serviteur,

De Vergennes

